UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-10786 Date of Report (date of earliest event reported):May 8, 2012 AEGION CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-3117900 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17988 Edison Avenue Chesterfield, Missouri (Address of principal executive offices) (Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act. oSoliciting material pursuant to Rule 14a-12 under the Exchange Act. oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 7.01 Regulation FD Disclosure On May 8, 2012, Aegion Corporation (the “Company”) will be hosting an investor day in New York City, with representatives of the Company making presentations to various investors accompanied by slide presentations.Copies of the slide presentations are attached hereto as Exhibit 99.1 and Exhibit 99.2. The Company is furnishing the information in this Current Report on Form 8-K and in Exhibit 99.1 and Exhibit 99.2 to comply with Regulation FD. Such information shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company's filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Investor Day Main Presentation dated May 8, 2012. Investor Day Business Unit Presentation dated May 8, 2012. *** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEGION CORPORATION By: /s/David F. Morris David F. Morris Senior Vice President, General Counsel and Chief Administrative Officer Date:May 8, 2012 INDEX TO EXHIBITS These exhibits are numbered in accordance with the Exhibit Table of Item 601 of Regulation S-K. Exhibit Description Investor Day Main Presentation dated May 8, 2012. Investor Day Business Unit Presentation dated May 8, 2012
